IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN THE INTEREST OF: D.A.H. A/K/A        : No. 132 EAL 2016
D.H., A MINOR                           :
                                        :
                                        : Petition for Allowance of Appeal from
PETITION OF: E.H., FATHER               : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 10th day of May, 2016, the Petition for Allowance of Appeal is

DENIED.